IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1524
                            Filed November 21, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DOUGLAS LYNN COOK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cass County, Richard H. Davidson

(motion) and Gregory W. Steensland (trial), Judges.



      Douglas Cook appeals his convictions for two counts of second-degree

sexual abuse and one count of disseminating or exhibiting obscene material to a

minor. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Theresa R. Wilson, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       The State charged Douglas Cook with two counts of second-degree sexual

abuse arising from sex acts performed on two children.             See Iowa Code §§

709.1(3), 709.3(1)(b), 709.3(2) (2017). The State also charged him with one count

of disseminating or exhibiting obscene material to a minor. See id. § 728.2.

       Cook moved to sever the charges for separate trials. He asserted, “There

is no indication that the alleged molestation of the two minors were part of a

common scheme or plan” and, “Count Ill (dissemination of pornography) is

dissimilar to Counts I and II and apparently occurred at times and at a location

unrelated to the allegations in Counts I and II.” The district court denied the motion,

and the case proceeded to trial on all three counts. A jury found Cook guilty as

charged.

       On appeal, Cook contends the district court abused its discretion in denying

his motion to sever the charges. See State v. Romer, 832 N.W.2d 169, 174 (Iowa

2013) (setting forth standard of review). He implicitly acknowledges the court

applied the correct law but argues that law should be “re-examine[d] . . . in light of

how federal courts and other state courts apply their corresponding rules relating

to severance and joinder.”

       The Iowa Supreme Court explained the law on severance in a trio of

opinions cited by both parties. See id. at 181–83; State v. Elston, 735 N.W.2d 196,

198–200 (Iowa 2007); State v. Lam, 391 N.W.2d 245, 249–51 (Iowa 1986). This

law is controlling, and we are not at liberty to overturn it. State v. Miller, 841 N.W.2d

583, 584 n.1 (Iowa 2014) (“Generally, it is the role of the supreme court to decide

if case precedent should no longer be followed.”).
                                          3


       The district court applied the law as follows:

              All three counts charged in this case are alleged to have
       occurred over the same time period and involve sexual abuse of the
       two minor children or displaying pornographic material to the two
       minors. Count I is alleged to have occurred during a camping trip
       when both M.H. and M.F. were present with the defendant. M.H.
       reports instances when the defendant showed her pornographic
       material. M.F. makes similar allegations and both girls describe a
       black box where at least some of the material was kept. Both M.H.
       and M.F. separately state that they saw the defendant watching
       pornographic movies or the defendant required they watch such
       movies. Both describe instances when the defendant exposed his
       penis. And both M.H. and M.F. reported that the defendant
       threatened bad things would happen if they told anyone. Both
       children as well as other individuals are anticipated to be witnesses
       concerning each of the three counts. The Court concludes that the
       separate occurrences show a common scheme and plan to pervert
       the children’s morals and to use the children for the defendant’s own
       sexual purposes.
              Finding a common scheme, the Court must now determine
       whether the defendant has shown that he would be prejudiced by a
       consolidated trial. It is important to note our Supreme Court has
       expressly rejected a Rule 5.404(b) prejudice analysis when
       determining whether to sever or consolidate charges for trial. Rather,
       the Court must consider whether the State’s interest in judicial
       economy outweighs any prejudice to the defendant. The Court finds
       the defendant has not shown sufficient prejudice to outweigh the
       interests in judicial economy. Many of the same witnesses would be
       called to testify in separate cases. While the evidence concerning
       these three counts may overlap, the trial court will have the
       opportunity to caution jurors that they must determine whether the
       defendant is guilty or not guilty separately on each count.
       Accordingly, based on the potential duplication of witnesses in
       separate trials and the trial court’s ability to caution jurors at trial
       concerning their deliberations on each count, the Court finds the
       State’s judicial economy concerns outweigh the prejudice of having
       one trial with two complaining witnesses.

(Internal citations omitted.)

       We discern no abuse of discretion in the court’s application of the law and

its denial of Cook’s severance motion. We affirm his judgment and sentence.

       AFFIRMED.